



flexpharmalogo002.jpg [flexpharmalogo002.jpg]
June 12, 2018
Thomas Wessel
[ ]
[ ]


BY HAND DELIVER




Re:    Separation Agreement
Dear Tom:
This Separation Agreement constitutes notice, including, but not limited to
notice under Section 10(d) of your Executive Employment Agreement dated December
23, 2014, as amended on May 27, 2015 and January 8, 2018 (“Employment
Agreement”), that your employment with Flex Pharma Inc. (along with its
affiliates, the “Company”) will terminate on June 26, 2018. This Separation
Agreement sets forth the understanding between you and the Company relating to
the termination of your employment with the Company effective on June 26, 2018.
We hope to make the transition as smooth as possible.


Notwithstanding any provisions herein, this Agreement supersedes any and all
prior agreements between you and the Company, including, but not limited to,
your Employment Agreement; provided, however, that your Employee
Non-Solicitation, Non-Competition, Confidential Information and Inventions
Assignment Agreement (“Confidentiality Agreement”) that you signed as a
condition of your employment, which is attached hereto as Exhibit B, shall
continue in full force and effect and is expressly incorporated by reference
herein.


In the interest of clarity, regardless of whether you enter into this Agreement,
the following terms shall apply in connection with the ending of your
employment: (i) the Company will pay you your base salary earned through the
Separation Date (as defined below), as well as any accrued but unused PTO
through the Separation Date, subject to standard deductions and withholdings;
(ii) your current coverage under the Company’s group health insurance plans will
cease as of the Separation Date; (iii) if you are currently participating in the
Company’s group health insurance plans, you may be eligible to continue your
group health insurance benefits at your own expense to the extent provided by
the federal COBRA law and/or state law and the Company’s current group health
insurance policies, and, later, you may be able to convert to an individual
policy through the provider of the Company’s health insurance, if you wish; (iv)
the terms of any continuation of health insurance coverage under the law will be
set forth in a separate written notice; and (v) your eligibility to participate
in any other employee benefit plans and programs of the Company will cease on
the Separation Date in accordance with the applicable benefit plan or program
terms; and (vi) any unvested stock will terminate on your Separation Date, and
any vested stock will continue to be subject to the terms of any and all
applicable plans, awards, grants and/or agreements. Also, regardless of whether
you sign this Agreement and/or receive the Severance Payments, you remain





--------------------------------------------------------------------------------





bound by your continuing obligations under the Confidentiality Agreement, which
is intended to, and does, survive the termination of this Agreement.
With those understandings, you and the Company agree as follows:
1.
Transition Period Payments And Benefits

Provided that you enter into and comply with this Agreement, including the
Release of Claims in Section 4 below, you will continue to receive your base
salary at the rate in effect as of the date hereof and your benefits at the same
level in effect as of the date hereof, and said base salary and benefits shall
continue during the Transition Period and until (and including) your Separation
Date. For purposes of this Agreement, the actual last day of your employment
shall be referred to as the “Separation Date,” and the time period between the
date of this Agreement and the Separation Date shall be referred to as the
“Transition Period.”
During the Transition Period, you shall perform your responsibilities to the
Company satisfactorily and as required by the Company, and to otherwise fulfill
your duties and obligations as set forth herein.


2.
Severance Payments



Provided that you enter into and comply with this Agreement, including the
Release of Claims in Section 4 below and the Release of Claims attached to this
Agreement as Exhibit A, and provide a resignation of all offices, directorships
and fiduciary positions with the Company, its affiliates and employee benefit
plans as of the Separation Date (pursuant to section 12(c) of your Employment
Agreement), the Company will provide the following severance payments to you:


(a)
The Company will pay you a lump sum payment of two hundred fifty-seven thousand,
two hundred fifty dollars ($257,250.00) which is equivalent to nine (9) months
of your base pay (“Lump Sum Payment”).  The Company may deduct from the Lump Sum
Payment any required withholding taxes, government payments and benefit
premium contributions. Notwithstanding any language to the contrary, no Lump Sum
Payment shall be made until the first regularly scheduled payroll date following
your execution and non-revocation of this Agreement and the Release of Claims in
Exhibit A; provided, however, that you shall execute the Release of Claims in
Exhibit A no earlier than the Separation Date. You agree that this Lump Sum
Payment is above and beyond any payments otherwise owed to you under the terms
of your employment and Employment Agreement, and not required by law.



(b)
In addition, if you timely elect continued coverage under COBRA for yourself and
your covered dependents under the Company’s group health plans, then the Company
shall pay that employer portion of the COBRA premiums that it was paying prior
to the Separation Date in order to continue your health insurance coverage in
effect for yourself (and your covered dependents) on the Separation Date until
the earliest of: (i) the last day of the ninth month after your Separation Date;
(ii) the date when you become eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment; or
(iii) the date you cease to be eligible for COBRA continuation coverage for any
reason, including plan termination (such period from the termination date
through the earlier of (i)-(iii), the “COBRA Payment Period”). Notwithstanding
the foregoing, if at any time the Company determines that its payment of COBRA
premiums on your behalf would result in a violation of applicable law (including
but not limited to the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of paying COBRA






--------------------------------------------------------------------------------





premiums pursuant to this Section, the Company shall pay you on the last day of
each remaining month of the COBRA Payment Period, a fully taxable cash payment
equal to the COBRA premium for such month, subject to applicable tax withholding
(such amount, the “Special Severance Payment”). Nothing in this Agreement shall
deprive you of your rights under COBRA or ERISA for benefits under plans and
policies arising under your employment by the Company.


Except as expressly provided in this Agreement, and except as to any vested
right that you may have under the express terms of any written benefit plan, by
signing this Agreement you agree that the payments and benefits set forth herein
will be complete and unconditional payment, settlement, accord and/or
satisfaction with respect to your Employment Agreement and all other obligations
and liabilities of the Company to you, including, without limitation, all claims
for back wages, salary, vacation pay, incentive pay, bonuses, stock and stock
options, commissions, severance pay, reimbursement of expenses, any and all
other forms of compensation or benefits, attorney's fees, or other costs or
sums. You acknowledge that, except as provided in this Agreement, you will not
receive any additional compensation, severance, payments or benefits after the
Separation Date, with the exception of any vested right you may have under the
express terms of a written ERISA-qualified benefit plan (e.g., 401k account).
3.
Stock Options



You were granted options to purchase shares of the common stock of Flex Pharma,
Inc. (“Flex Pharma”) pursuant to the Flex Pharma’s 2015 Equity Incentive Plan
(the “Plan”) and one or more Stock Option Grant Notice and Option Agreements
(the “Option Agreements”). Following the Separation Date, vesting of your stock
options will cease and your rights to exercise your options as to any vested
shares will be as set forth in the Plan and Option Agreements and as amended by
the Advisor Agreement entered into by the parties that is effective on June 26,
2018. Any unvested stock options will immediately be cancelled in accordance
with the Plan terms.
4.
Return of Property



By signing below, you certify that you will return to the Company by the
Separation Date all Company property, including, without limitation, files,
notes, passwords, passcodes, software, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (computer equipment, laptops, keys and access cards,
identification badges, credit cards, cell phone) and any documents (including
computerized data and any copies made of any computerized data or software)
containing or embodying information concerning the Company, its business or its
business relationships (in the latter two cases, actual or prospective),
provided you may retain certain non-confidential personnel and benefits
documents that related to your employment. Please coordinate the return of
Company property with Lauren Mastrocola, Controller. Receipt of the Severance
and Retention Payments as described in this Agreement is expressly conditioned
on return of all Company property. After you return all such property, you
commit to deleting and finally purging any duplicates of files or documents that
may contain Company information from any non-Company computer or other device
that remains in your possession after the Separation Date. If you later discover
that you continue to retain any of the Company’s property or information, you
shall return it to the Company immediately.





--------------------------------------------------------------------------------





5.
Release of Your Claims



A.
General Release

In exchange for the payments and other consideration under this Agreement,
including, but not limited to the payments and benefits described in Sections 1
and 2, to which you would not otherwise be entitled, and except as otherwise set
forth in this Agreement, you hereby generally and completely release, acquit and
forever discharge the Company, its parents and subsidiaries, and its and their
officers, directors, managers, partners, agents, employees, attorneys,
shareholders, successors, assigns and affiliates (“Releasees”), of and from any
and all claims, liabilities, demands, causes of action, costs, expenses,
attorney’s fees, damages, indemnities and obligations of every kind and nature,
in law, equity, or otherwise, both known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the execution date of
this Agreement, including but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with your
employment with the Company or the termination of that employment; claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action; tort
law; or contract law. The claims and causes of action you are releasing and
waiving in this Agreement include, but are not limited to, any and all claims
and causes of action that the Company, its parents and subsidiaries, and its and
their respective officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns or affiliates:
•
has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;



•
has discriminated or retaliated against you on the basis of age, race, color,
sex (including sexual harassment), national origin, ancestry, disability,
religion, sexual orientation, gender identity, marital status, or other
protected category in violation of any local, state or federal law,
constitution, ordinance, or regulation, including but not limited to: Title VII
of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981, as amended; the
Age Discrimination in Employment Act, as amended (“ADEA”); the Equal Pay Act;
the Americans With Disabilities Act; the Family and Medical Leave Act; the
Massachusetts Fair Employment Practice Act; the Massachusetts Privacy Act; the
Massachusetts Consumer Protection Act; the Massachusetts Right-to-Know Law; the
Massachusetts Equal Pay Act and any other Massachusetts law;



•
has violated any statute, including but not limited to the Massachusetts Wage
Act; the Massachusetts Privacy Act; the Massachusetts Consumer Protection Act;
the Massachusetts Right-to-Know Law; the Employee Retirement Income Security
Act; the Employee Retirement Income Security Act; Section 510; and the National
Labor Relations Act; the Immigration Reform and Control Act; the Worker
Adjustment and Retraining Notification Act; the Fair Credit and Reporting Act;
the Sarbanes-Oxley Act; and



•
has violated any public policy or common law, including but not limited to
claims for retaliatory discharge; negligent hiring, retention or supervision;
defamation; intentional or negligent infliction of emotional distress and/or
mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to you or any member of your family






--------------------------------------------------------------------------------





and/or promissory estoppel.


•
Notwithstanding anything to the contrary in this paragraph 5, this release does
not include the release of any rights that cannot by law be released by private
agreement, including but not limited to those relating to workers’ compensation
and unemployment benefits. In addition, nothing in this Agreement shall bar or
prohibit you from contacting, seeking assistance from or participating in any
proceeding before any federal or state administrative agency to the extent
permitted by applicable federal, state and/or local law. However, you
nevertheless will be prohibited to the fullest extent authorized by law from
obtaining monetary damages in any agency proceeding in which you do so
participate.



•
Nothing in this Agreement prevents you from cooperating with, or participation
in any proceeding before the Equal Employment Opportunity Commission or a state
fair employment practices agency, except that you acknowledge and agree that you
may not be able to recover any monetary benefits in connection with any such
proceeding. Nothing contained in this Agreement prevents, impedes or interferes
with your ability to engage in any activities that cannot be released as a
matter of law under the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government Agency”
or “Government Agencies”), without notice to the Company. This Agreement does
not prevent, impede or interfere with your right to receive an award for
information provided to any Government Agencies.



•
THIS RELEASE CONTAINS A WAIVER OF RIGHTS UNDER THE MASSACHUSETTS WAGE ACT: You
acknowledge, agree and understand that employees have certain rights under the
Massachusetts Wage Act, M.G.L. chapter 149 et seq. (the “MA Wage Act”) regarding
when, how, and how much they must be paid, including but not limited to the
right to be paid wages earned within timeframes provided in the MA Wage Act;
that wages include amounts payable to employee for hours worked, which may
include salaries, determined and due commissions, overtime pay, tips, and earned
vacation or holiday payments due to employees under oral or written agreements;
and that employees have the right to bring private lawsuits for violation of the
MA Wage Act.



B.     Voluntary Release
By signing this Agreement:
•
You agree that in consideration for the payments described in this Agreement,
which you are not otherwise entitled to receive, you specifically and
voluntarily waive such rights and/or claims under the ADEA to the extent such
rights and/or claims arose through the date you sign this Agreement;



•
You acknowledge that you are hereby advised by the Company of the right to
consult with an attorney prior to signing this Agreement, you have had the
opportunity to review and reflect on all terms of this Agreement and you have
not been subject to any undue or improper influence interfering with the
exercise of free will to sign this Agreement; and



•
You further acknowledge that when presented with the original draft of this
Agreement, and the Release of Claims attached hereto as Exhibit A, you were
informed that you had at least






--------------------------------------------------------------------------------





forty-five (45) calendar days within which to consider their terms and to
consult with or seek advice from an attorney or any other person of your
choosing, subject to the confidentiality provisions herein (“Consideration
Period”).


•
You agree that any changes, material or immaterial, to this Agreement shall not
extend, re-start or otherwise affect the forty-five (45) day Consideration
period for the Agreement or the Release of Claims in Exhibit A. If you sign this
Agreement or the Release of Claims in Exhibit A within less than forty-five (45)
days, you acknowledge that such decision was entirely voluntary and that you had
the opportunity to consider said Agreement and the Release of Claims until the
end of the Consideration Period. Please note, however, that you shall sign the
Release of Claims in Exhibit A no earlier than your Separation Date. To accept
this Agreement and the Release of Claims annexed as Exhibit A, you shall deliver
a signed copy of each to Lauren Mastrocola at lmastrocola@flex-pharma.com within
the Consideration Period for each.



•
You acknowledge that you have also been given a period of seven (7) days (the
“Revocation Period”) from the date when you execute this Agreement and the
Release of Claims annexed as Exhibit A to revoke said Agreement and Release of
Claims by written notice that is received by Lauren Mastrocola at
lmastrocola@flex-pharma.com on or before the last day of the Revocation Period.
This Agreement and the Release of Claims in Exhibit A shall take effect only if
executed within the Consideration Period as set forth above and if not revoked
pursuant to the preceding sentence (“Effective Date”); provided, however, that
you shall execute the Release of Claims in Exhibit A no earlier than the
Separation Date.



•
Attached to this Agreement as Exhibit C is an ADEA disclosure that is required
by law. You are reminded to consult an attorney before signing below.



    C.    Acknowledgments
You represent and agree that: (i) the payments and benefits set forth in this
Agreement, together with payments and benefits previously provided to you, are
complete payment, settlement, accord and satisfaction with respect to all
obligations and liabilities of Releasees to you, and with respect to all claims,
causes of action and damages that could be asserted by you against the Releasees
regarding your employment with, change in employment status with, and/or
termination from employment, including, without limitation, all claims for
wages, salary, commissions, vacation pay, draws, car allowances, incentive pay,
bonuses, business expenses, paid time off, stock and stock options, severance
pay, attorneys’ fees, compensatory damages, exemplary damages, or other
compensation, benefits, costs or sums; (ii) you have no known workplace injuries
or occupational diseases for which you have not already filed a claim; (iii) you
either have been provided or you have not been denied any leave requested under
the Family and Medical Leave Act or state law providing leave benefits; and (iv)
you have not complained of and you are not aware of any fraudulent activity or
any act(s) which would form the basis of a claim of fraudulent or illegal
activity by the Releasees.
6.
Non-disparagement



You agree not to make at any time any disparaging statements concerning the
Company or any of its affiliated entities or any of its or their products or
services, current or former officers, directors,





--------------------------------------------------------------------------------





managers, affiliates, shareholders, employees, agents or attorneys, in any
manner likely to be harmful to them or their business, business reputation or
personal reputation. You represent that during the Transition Period, you have
not made any such disparaging statements. These non-disparagement obligations
shall not in any way affect your obligation to testify truthfully in any legal
proceeding.
7.
Confidentiality



You agree to keep the existence and terms of this Agreement (“Agreement-Related
Information”) in the strictest confidence and not reveal, unless legally
compelled to do so, any Agreement-Related Information to any persons except your
immediate family, your attorney, accountant, auditor, tax preparer, and your
financial advisor, and to them only provided that they first agree for the
benefit of the Company to keep Agreement-Related Information confidential, and
except to taxing authorities in connection with any application for unemployment
compensation benefits. In particular, you agree not to disclose the existence
and the terms of this Agreement to any current or former employee, consultant or
independent contractor of the Company. Nothing in this Section 6 shall be
construed to prevent you from disclosing Agreement-Related Information to the
extent required by a lawfully issued subpoena or duly issued court order;
provided that you provide the Company with advance written notice and a
reasonable opportunity to contest such subpoena or court order.
8.
Acknowledgment of Wage Payments, Compensation



Except as expressly provided in this Agreement, and except as to any vested
right that you may have under the express terms of any written benefit plan, you
have received all wage payments and benefits, and that these payments and
benefits will be complete and unconditional payment, settlement, accord and/or
satisfaction with respect to your Employment Agreement and all other obligations
and liabilities of the Company to you, including, without limitation, all claims
for back wages, salary, vacation pay, incentive pay, bonuses, stock and stock
options, commissions, severance pay, reimbursement of expenses, any and all
other forms of compensation or benefits, attorney's fees, or other costs or
sums, except as specifically set forth in this Agreement.. You acknowledge that,
except as provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the Separation Date, with the
exception of any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401k account).
9.
Expense Reimbursements



You agree that, within ten (10) days of the Separation Date, you will submit
your final documented expense reimbursement statement reflecting all business
expenses you incurred through the Separation Date, if any, for which you seek
reimbursement. The Company will reimburse you for reasonable business expenses
pursuant to regular business practice.
10.
Reaffirmation of Ongoing And Post-Termination Obligations



Both during and after your employment you acknowledge your continuing
obligations under the Confidentiality Agreement, which is attached hereto at
Exhibit B. Your obligations not to use or disclose any confidential or
proprietary information of the Company and to refrain from certain solicitation
and competitive activities survive the termination of your employment, continue
in full force and effect and are unaffected by this Agreement. Please
familiarize yourself with the enclosed





--------------------------------------------------------------------------------





Confidentiality Agreement. If you have any doubts as to the scope of the
restrictions in your Confidentiality Agreement, you should contact John McCabe,
Chief Financial Officer immediately to assess your compliance. As you know, the
Company will enforce its contract rights. If you breach any of the terms of the
Confidentiality Agreement, you agree that  (to  the  extent  permitted  by  law)
the Company may cease providing the payments and benefits herein to you and
pursue any and all other legal or equitable relief, including but not limited to
all relief set forth herein and in the Confidentiality Agreement. 
11.
Consideration



You agree that the payments and other benefits to which you are eligible,
pursuant to the above terms, in exchange for the general release(es) of claims
is sufficient consideration. You further agree that the Company has fully
satisfied all terms and conditions of your Employment Agreement. You also agree
that the payments, benefits and other terms and goodwill received from the
Company are payments, benefits, terms and goodwill to which you would not have
otherwise been entitled.
12.
No Assignment

You represent that you have not assigned to any other person or entity any
Claims against any Releasee.
13.
Pending Claims/Administrative Charge



You represent that no charges, complaints or actions of any kind have been filed
by you or on your behalf against the Company or any of its subsidiaries or
affiliates with any federal, state or local court or agency. Nothing in this
Agreement will bar or prohibit you from filing an administrative charge,
contacting, seeking assistance from or participating in any proceeding before
any federal or state administrative agency to the extent permitted by applicable
federal, state and/or local law. However, you nevertheless will be prohibited to
the fullest extent authorized by law from obtaining monetary damages in any
proceeding in which you do so participate.
14.
Tax Treatment



The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. Payments under this Agreement shall be
in amounts net of any such deductions or withholdings. Nothing in this Agreement
shall be construed to require the Company to make any payments to compensate you
for any adverse tax effect associated with any payments or benefits or for any
deduction or withholding from any payment or benefit.
15.
Cooperation



Following the Separation Date, to the extent reasonably requested by the
Company, you agree that you shall fully cooperate with the Company in connection
with matters arising out of your service to the Company, including, but not
limited to, making yourself reasonably available during regular business hours
in all matters relating to the transition of your work and responsibilities on
behalf of the Company, such as, any present, prior or subsequent relationships
and the orderly transfer of any such work and institutional knowledge to such
other persons as the Company may designate;





--------------------------------------------------------------------------------





provided that the Company shall make reasonable efforts to minimize disruption
of your other activities. The Company shall reimburse you for reasonable
expenses incurred in connection with such cooperation and also shall compensate
you at an hourly rate based upon your regular rate of pay on the Separation
Date.
16.
Breach



You agree that upon any breach of this Agreement you will forfeit all amounts
paid or owing to you under this Agreement. Further, you acknowledge that it may
be impossible to assess the damages caused by your violation of the terms of
this Agreement and further agree that any threatened or actual violation or
breach of this Agreement will constitute immediate and irreparable injury to the
Company. You therefore agree that any such breach of this Agreement is a
material breach of this Agreement, and, in addition to any and all other damages
and remedies available to the Company upon your breach of this Agreement, the
Company shall be entitled to an injunction (without the posting of a bond) to
prevent you from violating or breaching this Agreement. You agree that if the
Company is successful in whole or part in any legal or equitable action against
you under this Agreement, you agree to pay all of the costs, including
reasonable attorney’s fees, incurred by the Company in enforcing the terms of
this Agreement.
17.
Other Terms



(a)Legal Representation; Review of Agreement. You acknowledge that you have been
advised to discuss all aspects of this Agreement with your attorney prior to
entering into it, that you have carefully read and fully understand all of the
provisions of this Agreement, and that you are voluntarily entering into this
Agreement.


(b)Binding Nature of Agreement. This Agreement shall be binding upon you and
upon your heirs, administrators, representatives and executors.


(c)Modification of Agreement; Waiver. This Agreement may be amended, only upon a
written agreement executed by you and a duly authorized officer of the Company.


(d)Severability. If at any future time it is determined by an arbitrator or
court of competent jurisdiction that any covenant, clause, provision or term of
this Agreement is illegal, invalid or unenforceable, the remaining provisions
and terms of this Agreement shall not be affected thereby and the illegal,
invalid or unenforceable term or provision shall be severed from the remainder
of this Agreement. In the event of such severance, the remaining covenants shall
be binding and enforceable.


(e)Governing Law and Interpretation. This Agreement shall be deemed to be made
and entered into in the Commonwealth of Massachusetts and shall in all respects
be interpreted, enforced and governed under the laws of Massachusetts, without
giving effect to the conflict of laws provisions of Massachusetts law. Any
claims or legal actions by one party against the other shall be commenced and
maintained in any state or federal court located in Massachusetts, and the
parties hereby submit to the jurisdiction and venue of any such court. The
language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either of
the Parties.







--------------------------------------------------------------------------------





(f)Entire Agreement. This Agreement constitutes the entire agreement regarding
the termination of your employment with the Company and supersedes any previous
agreements and understandings between the parties; provided, that the
Restrictive Covenant Agreement and the Equity Documents shall continue in full
force and effect binding and enforceable against you in accordance with their
terms.


(g)Absence of Reliance. You acknowledge that you are not relying on any promises
or representations by the Company or its agents, representatives or attorneys of
either of them regarding any subject matter addressed in this Agreement.


(h)Assignment; Successors and Assigns Neither the Company nor you may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other party; provided that
the Company may assign its rights under this Agreement without the consent of
you in the event that the Company shall effect a reorganization, consolidate
with or merge into any other corporation, partnership, organization or other
entity, or transfer all or substantially all of its properties or assets to any
other corporation, partnership, organization or other entity. This Agreement
shall inure to the benefit of and be binding upon the Company and you, their
respective successors, executors, administrators, heirs and permitted assigns.


(i)Non-Admission. Nothing in this Agreement shall be construed as an admission
by the Company, including, but not limited to, any admission by the Company of
any wrongful action or violation of any federal, state or local law, statute,
rule or regulation or common law rights, including those relating to the
provisions of any law or statute concerning employment actions, or of any other
possible or claimed violation of law or rights.


(j)Counterparts. This Agreement may be executed in any number of counterparts,
including by facsimile or PDF, each of which when so executed and delivered
shall be taken to be an original, but all of which together shall constitute one
and the same document.


If you agree to the foregoing, kindly sign and return the enclosed copy of this
letter to me at lmatsrocola@flex-pharma.com.
    
Best regards,
    
_/s/ John McCabe________________    
John McCabe
Chief Financial Officer




I REPRESENT THAT I (A) HAVE READ AND FULLY UNDERSTAND THE TERMS AND CONDITIONS
OF THIS AGREEMENT; (B) HAVE HAD SUFFICIENT TIME TO CONSIDER THE AGREEMENT; AND
(C) AM VOLUNTARILY AND WILLINGLY SIGNING IT.


Agreed and accepted:
/s/ Tom Wessel_______________    _22 June 2018_________________________________
Tom Wessel                 Date





--------------------------------------------------------------------------------







EXHIBIT A
Release of Claims As Of The Separation Date
A.
General Release



In exchange for the payments and other consideration under the Separation
Agreement between you and the FlexPharma, dated June 12, 2018 (“Agreement”), to
which you would not otherwise be entitled, and except as otherwise set forth in
this Agreement, you hereby generally and completely release, acquit and forever
discharge the Company, its parents and subsidiaries, and its and their officers,
directors, managers, partners, agents, employees, attorneys, shareholders,
successors, assigns and affiliates (“Releasees”), of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorney’s
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, both known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the execution date of
this Agreement, including but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with your
employment with the Company or the termination of that employment; claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action; tort
law; or contract law. The claims and causes of action you are releasing and
waiving in this Agreement include, but are not limited to, any and all claims
and causes of action that the Company, its parents and subsidiaries, and its and
their respective officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns or affiliates:
•
has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;



•
has discriminated or retaliated against you on the basis of age, race, color,
sex (including sexual harassment), national origin, ancestry, disability,
religion, sexual orientation, gender identity, marital status, or other
protected category in violation of any local, state or federal law,
constitution, ordinance, or regulation, including but not limited to: Title VII
of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981, as amended; the
Age Discrimination in Employment Act, as amended (“ADEA”); the Equal Pay Act;
the Americans With Disabilities Act; the Family and Medical Leave Act; the
Massachusetts Fair Employment Practice Act; the Massachusetts Privacy Act; the
Massachusetts Consumer Protection Act; the Massachusetts Right-to-Know Law; the
Massachusetts Equal Pay Act and any other Massachusetts law;



•
has violated any statute, including but not limited to the Massachusetts Wage
Act; the Massachusetts Privacy Act; the Massachusetts Consumer Protection Act;
the Massachusetts Right-to-Know Law; the Employee Retirement Income Security
Act; the Employee Retirement Income Security Act; Section 510; and the National
Labor Relations Act; the Immigration Reform and Control Act; the Worker
Adjustment and Retraining Notification Act; the Fair Credit and Reporting Act;
the Sarbanes-Oxley Act; and



•
has violated any public policy or common law, including but not limited to
claims for retaliatory






--------------------------------------------------------------------------------





discharge; negligent hiring, retention or supervision; defamation; intentional
or negligent infliction of emotional distress and/or mental anguish; intentional
interference with contract; negligence; detrimental reliance; loss of consortium
to you or any member of your family and/or promissory estoppel.


•
Notwithstanding anything to the contrary, this release does not include the
release of any rights that cannot by law be released by private agreement,
including but not limited to those relating to workers’ compensation and
unemployment benefits. In addition, nothing in this Agreement shall bar or
prohibit you from contacting, seeking assistance from or participating in any
proceeding before any federal or state administrative agency to the extent
permitted by applicable federal, state and/or local law. However, you
nevertheless will be prohibited to the fullest extent authorized by law from
obtaining monetary damages in any agency proceeding in which you do so
participate.





•
Nothing in this Agreement prevents you from cooperating with, or participation
in any proceeding before the Equal Employment Opportunity Commission or a state
fair employment practices agency, except that you acknowledge and agree that you
may not be able to recover any monetary benefits in connection with any such
proceeding. Nothing contained in this Agreement prevents, impedes or interferes
with your ability to engage in any activities that cannot be released as a
matter of law under the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government Agency”
or “Government Agencies”), without notice to the Company. This Agreement does
not prevent, impede or interfere with your right to receive an award for
information provided to any Government Agencies.



•
THIS RELEASE CONTAINS A WAIVER OF RIGHTS UNDER THE MASSACHUSETTS WAGE ACT: You
acknowledge, agree and understand that employees have certain rights under the
Massachusetts Wage Act, M.G.L. chapter 149 et seq. (the “MA Wage Act”) regarding
when, how, and how much they must be paid, including but not limited to the
right to be paid wages earned within timeframes provided in the MA Wage Act;
that wages include amounts payable to employee for hours worked, which may
include salaries, determined and due commissions, overtime pay, tips, and earned
vacation or holiday payments due to employees under oral or written agreements;
and that employees have the right to bring private lawsuits for violation of the
MA Wage Act.



B.     Voluntary Release
By signing this Agreement:
•
You agree that in consideration for the payments described in the Agreement,
which you are not otherwise entitled to receive, you specifically and
voluntarily waive such rights and/or claims under the ADEA to the extent such
rights and/or claims arose through the date you sign this Release of Claims;



•
You acknowledge that you are hereby advised by the Company of the right to
consult with an attorney prior to signing this Release of Claims, you have had
the opportunity to review and reflect on all terms of this Release of Claims and
you have not been subject to any






--------------------------------------------------------------------------------





undue or improper influence interfering with the exercise of free will to sign
this Release of Claims; and


•
You further acknowledge that when presented with the original draft of this
Release of Claims, you were informed that you had at least forty-five (45)
calendar days within which to consider its terms and to consult with or seek
advice from an attorney or any other person of your choosing, subject to the
confidentiality provisions herein (“Consideration Period”).



•
You agree that any changes, material or immaterial, to this Release of Claims
shall not extend, re-start or otherwise affect the forty-five (45) day
Consideration period for the Release of Claims. If you sign this Release of
Claims within less than forty-five (45) days, you acknowledge that such decision
was entirely voluntary and that you had the opportunity to consider said Release
of Claims until the end of the Consideration Period. Please note, however, that
you shall sign this Release of Claims no earlier than your Separation Date. To
accept this Release of Claims annexed as Exhibit A, you shall deliver a signed
copy of each to Lauren Mastrocola at lmastrocola@flex-pharma.com.



•
You acknowledge that you have also been given a period of seven (7) days (the
“Revocation Period”) from the date when you execute this Release of Claims
annexed as Exhibit A to revoke said Release of Claims by written notice that is
received by Lauren Mastrocola at lmastrocola@flex-pharma.com on or before the
last day of the Revocation Period. This Release of Claims shall take effect only
if executed within the Consideration Period as set forth above and if not
revoked pursuant to the preceding sentence (“Effective Date”); provided,
however, that you shall execute this Release of Claims no earlier than the
Separation Date.

•
Attached to this Agreement as Exhibit C is an ADEA disclosure that is required
by law. You are reminded to consult an attorney before signing below.



    C.    Acknowledgments
You represent and agree that: (i) the payments and benefits set forth in the
Agreement, together with payments and benefits previously provided to you, are
complete payment, settlement, accord and satisfaction with respect to all
obligations and liabilities of Releasees to you, and with respect to all claims,
causes of action and damages that could be asserted by you against the Releasees
regarding your employment with, change in employment status with, and/or
termination from employment, including, without limitation, all claims for
wages, salary, commissions, vacation pay, draws, car allowances, incentive pay,
bonuses, business expenses, paid time off, stock and stock options, severance
pay, attorneys’ fees, compensatory damages, exemplary damages, or other
compensation, benefits, costs or sums; (ii) you have no known workplace injuries
or occupational diseases for which you have not already filed a claim; (iii) you
either have been provided or you have not been denied any leave requested under
the Family and Medical Leave Act or state law providing leave benefits; and (iv)
you have not complained of and you are not aware of any fraudulent activity or
any act(s) which would form the basis of a claim of fraudulent or illegal
activity by the Releasees.















--------------------------------------------------------------------------------







If you agree to the foregoing, please execute and return this Release of Claims
to me at lmastrocola@flex-pharma.com.     
    
_/s/ John McCabe________________    
John McCabe
Chief Financial Officer




I REPRESENT THAT I (A) HAVE READ AND FULLY UNDERSTAND THE TERMS AND CONDITIONS
OF THIS AGREEMENT; (B) HAVE HAD SUFFICIENT TIME TO CONSIDER THE AGREEMENT; AND
(C) AM VOLUNTARILY AND WILLINGLY SIGNING IT.


Agreed and accepted:
/s/ Tom Wessel_______________    _22 June 2018_________________________________
Tom Wessel                     Date



























--------------------------------------------------------------------------------










Exhibit B


EMPLOYEE NON-SOLICITATION, NON-COMPETITION, CONFIDENTIAL INFORMATION AND
INVENTIONS ASSIGNMENT AGREEMENT
In consideration of my employment or continued employment by Flex Pharma, Inc.,
a Delaware corporation (“Company”), and the compensation paid to me now and
during my employment with the Company, I agree to the terms of this Agreement as
follows:
1.
Confidential Information Protections.



1.1     Nondisclosure; Recognition of Company’s Rights. At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized by the Chief Executive Officer (the “CEO”) of Company. I
will obtain the CEO’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information. I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.


1.2     Confidential Information. The term “Confidential Information” shall mean
any and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) gene sequences, cell lines, samples, chemical
compounds, assays, biological materials, trade secrets, inventions, ideas,
processes, data, formulae, other works of authorship, know-how, improvements,
discoveries, developments, designs, and techniques; (b) information regarding
products, services, plans for research and development, marketing and business
plans, budgets, financial statements, contracts, prices, suppliers, and
customers; (c) information regarding the skills and compensation of Company’s
employees, contractors, and any other service providers of Company; and (d) the
existence of any business discussions, negotiations, or agreements between
Company and any third party.


1.3     Third Party Information. I understand that Company has received and in
the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During and after the term of my employment, I will hold Third
Party Information in strict confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for Company) or use, Third Party Information, except in connection
with my work for Company or unless expressly authorized by an officer of Company
in writing.


1.4     No Improper Use of Information of Prior Employers and Others. I
represent that my employment by Company does not and will not breach any
agreement with any former employer, including any noncompete agreement or any
agreement to keep in confidence or refrain from using information acquired by me
prior to my employment by Company. I further represent that I have not entered
into, and will not enter into, any agreement, either written or oral, in
conflict with my obligations under this Agreement. During my employment by
Company, I will not improperly make use of, or disclose, any information or
trade secrets of any former employer or other third party, nor will I bring onto
the premises of Company or use any unpublished documents or any property
belonging to any former employer or other third party, in violation of any
lawful agreements with that former employer or third party. I will use in the
performance of my duties only information that is generally known and used by
persons with training and experience comparable to my own, is common knowledge
in the industry or otherwise legally in the public domain, or is otherwise
provided or developed by Company.


2.Inventions.


2.1     Definitions. As used in this Agreement, the term “Invention” means any
ideas, concepts, information, materials, processes, data, programs, know-how,
improvements, discoveries, developments, designs, formulae, other copyrightable
works, and techniques and all Intellectual Property Rights in any of the items
listed above. The term “Intellectual Property Rights” means all trade secrets,
copyrights, trademarks, mask work rights, patents and other intellectual
property rights recognized by the laws of any jurisdiction or country. The term
“Moral Rights” means all paternity, integrity, disclosure, withdrawal, special
and any other similar rights recognized by the laws of any jurisdiction or
country.


2.2     Prior Inventions. I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have





--------------------------------------------------------------------------------





caused to be, alone or jointly with others, conceived, developed, or reduced to
practice prior to the commencement of my employment by Company; (b) in which I
have an ownership interest or which I have a license to use; and (c) that I wish
to have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If no Prior Inventions are listed in Exhibit A, I warrant
that there are no Prior Inventions. I agree that I will not incorporate, or
permit to be incorporated, Prior Inventions in any Company Inventions (defined
below) without Company’s prior written consent. If, in the course of my
employment with Company, I incorporate a Prior Invention into a Company process,
machine or other work, I hereby grant Company a non-exclusive, perpetual,
fully-paid and royalty-free, irrevocable and worldwide license, with rights to
sublicense through multiple levels of sublicensees, to reproduce, make
derivative works of, distribute, publicly perform, and publicly display in any
form or medium, whether now known or later developed, make, have made, use,
sell, import, offer for sale, and exercise any and all present or future rights
in, such Prior Invention.


2.3     Assignment of Company Inventions. Inventions assigned to the Company or
to a third party as directed by the Company pursuant to the subsection titled
Government or Third Party are referred to in this Agreement as “Company
Inventions.” Subject to the subsection titled Government or Third Party and
except for Inventions that I have set forth in Exhibit A, I hereby assign and
agree to assign in the future (when any such Inventions or Intellectual Property
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to Company all my right, title, and interest in and to any and all
Inventions (and all Intellectual Property Rights with respect thereto) made,
conceived, reduced to practice, or learned by me, either alone or with others,
during the period of my employment by Company. Any assignment of Inventions (and
all Intellectual Property Rights with respect thereto) hereunder includes an
assignment of all Moral Rights. To the extent such Moral Rights cannot be
assigned to Company and to the extent the following is allowed by the laws in
any country where Moral Rights exist, I hereby unconditionally and irrevocably
waive the enforcement of such Moral Rights, and all claims and causes of action
of any kind against Company or related to Company’s customers, with respect to
such rights. I further acknowledge and agree that neither my
successors-in-interest nor legal heirs retain any Moral Rights in any Inventions
(and any Intellectual Property Rights with respect thereto).


2.4     Government or Third Party. I agree that, as directed by the Company, I
will assign to a third party, including without limitation the United States,
all my right, title, and interest in and to any particular Company Invention.


2.5     Enforcement of Intellectual Property Rights and Assistance. During and
after the period of my employment and at Company’s request and expense, I will
assist Company in every proper way, including consenting to and joining in any
action, to obtain and enforce United States and foreign Intellectual Property
Rights and Moral Rights relating to Company Inventions in all countries. If the
Company is unable to secure my signature on any document needed in connection
with such purposes, I hereby irrevocably designate and appoint Company and its
duly authorized officers and agents as my agent and attorney in fact, which
appointment is coupled with an interest, to act on my behalf to execute and file
any such documents and to do all other lawfully permitted acts to further such
purposes with the same legal force and effect as if executed by me.


3.Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.


4.Additional Activities.


4.1     Noncompetition. During the term of my employment with the Company and
for a period of twelve (12) months immediately following the termination of my
employment with the Company for any reason, whether voluntary or involuntary,
or  with or without cause, I will not  within the United States or any other
geographic region in which the Company conducts its business, and in any
capacity, whether individually or as an employee, consultant, director, officer,
agent, advisor or otherwise for or on behalf of any entity (a “Competing
Organization”), engage in any business activities that are competitive with any
of the material business activities of the Company,  including without
limitation the research,  development, sale or marketing of any material
product, process or service, in existence or being conducted, provided or
developed by the Company, unless my duties at such Competing Organization do not
include duties relating to any product, process, service or business activity
that competes or is reasonably expected to compete with a material product,
process, service or business activity in existence or being conducted, provided
or developed by the Company, and provided that I have delivered to the Company a
written statement, confirmed by my prospective employer or consulting client, as
the case may be, describing my duties and stating that such duties are
consistent with my obligations under this Agreement.  I acknowledge and agree
that the covenants contained in this Section 4.1 are (i) reasonable and valid in
geographical and temporal scope and in all other respects and (ii) essential to
protect the value of the business and assets of the Company.  If any court of
competent jurisdiction shall at any time deem the duration or the geographic
scope of any of the provisions of this Section 4.1 unenforceable, the other
provisions of this Section 4.1 shall nevertheless stand, and the duration and/or
geographic scope set forth herein shall be deemed to be the longest period
and/or greatest size permissible by law under the circumstances, and the parties
hereto agree that such court shall reduce the time period and/or geographic
scope to permissible duration or size.





--------------------------------------------------------------------------------







4.2     Prior Relationships. Without limiting Section 4.1, I represent that I
have no other agreements, relationships or commitments to any other person or
entity that conflict with my obligations to the Company under this Agreement or
my ability to become employed and perform the services for which I am being
hired by the Company. I further agree that if I have signed a confidentiality
agreement or similar type of agreement with any former employer or other entity,
I will comply with the terms of any such agreement to the extent that its terms
are lawful under applicable law. I represent and warrant that after undertaking
a careful search (including searches of my computers, cell phones, electronic
devices and documents); I have returned all property and confidential
information belonging to all prior employers. Moreover, in the event that the
Company or any of its directors, officers, agents, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
or successor corporations, or assigns is sued based on any obligation or
agreement to which I am a party or am bound, I agree to fully indemnify the
Company, its directors, officers, agents, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns for all verdicts, judgments, settlements, and other
losses incurred by the Company (the indemnitee) in the event that it is the
subject of any legal action resulting from any breach of my obligations under
this Agreement, as well as any reasonable attorneys’ fees and costs if the
plaintiff is the prevailing party in such an action.


4.3     Nonsolicitation. I agree that for the period of my employment by Company
and for a period of twelve (12) months immediately following the termination of
my employment with the Company for any reason, whether voluntary or involuntary,
with or without cause, I will not, either directly or indirectly, solicit or
attempt to solicit any employee, independent contractor, or consultant of
Company to terminate his, her or its relationship with Company in order to
become an employee, consultant, or independent contractor to or for any other
person or entity.


5.Return Of Company Property. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation. I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company. In addition, if I have used any personal computer, server,
or e-mail system to receive, store, review, prepare or transmit any Company
information, including but not limited to, Confidential Information, I agree to
provide the Company with a computer-useable copy of all such Confidential
Information and then permanently delete and expunge such Confidential
Information from those systems; and I agree to provide the Company access to my
system as reasonably requested to verify that the necessary copying and/or
deletion is completed. I further agree that any property situated on Company’s
premises and owned by Company is subject to inspection by Company’s personnel at
any time with or without notice. Prior to the termination of my employment or
promptly after termination of my employment, I will cooperate with Company in
attending an exit interview and certify in writing that I have complied with the
requirements of this section.


6.Notification Of New Employer. If I leave the employ of Company, I consent to
the notification of my new employer of my rights and obligations under this
Agreement, by Company providing a copy of this Agreement or otherwise.


7.General Provisions.


7.1     Governing Law and Venue. This Agreement and any action related thereto
will be governed and interpreted by and under the laws of the Commonwealth of
Massachusetts, without giving effect to any conflicts of laws principles that
require the application of the law of a different state. I expressly consent to
personal jurisdiction and venue in the state and federal courts for the county
in which Company’s principal place of business is located for any lawsuit filed
there against me by Company arising from or related to this Agreement.


7.2     Severability. If any provision of this Agreement is, for any reason,
held to be invalid or unenforceable, the other provisions of this Agreement will
remain enforceable and the invalid or unenforceable provision will be deemed
modified so that it is valid and enforceable to the maximum extent permitted by
law.


7.3     Survival. This Agreement shall survive the termination of my employment
and the assignment of this Agreement by Company to any successor or other
assignee and shall be binding upon my heirs and legal representatives.


7.4     Employment. I agree and understand that nothing in this Agreement shall
give me any right to continued employment by Company, and it will not interfere
in any way with my right or Company’s right to terminate my employment at any
time, with or without cause and with or without advance notice.


7.5     Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid





--------------------------------------------------------------------------------





and return receipt requested), or by a nationally-recognized express mail
service. Notice will be effective upon receipt or refusal of delivery. If
delivered by certified or registered mail, notice will be considered to have
been given five (5) business days after it was mailed, as evidenced by the
postmark. If delivered by courier or express mail service, notice will be
considered to have been given on the delivery date reflected by the courier or
express mail service receipt. Each party may change its address for receipt of
notice by giving notice of the change to the other party.


7.6     Injunctive Relief. I acknowledge that, because my services are personal
and unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.


7.7     Waiver. Any waiver or failure to enforce any provision of this Agreement
on one occasion will not be deemed a waiver of that provision or any other
provision on any other occasion.


7.8     Export. I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company, or any products
utilizing such data, in violation of the United States export laws or
regulations.


7.9     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
be taken together and deemed to be one instrument.


7.10     Entire Agreement. If no other agreement governs nondisclosure and
assignment of inventions during any period in which I was previously employed or
am in the future employed by Company as an independent contractor, the
obligations pursuant to sections of this Agreement titled Confidential
Information Protections and Inventions shall apply. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior communications between us with
respect to such matters. No modification of or amendment to this Agreement, or
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by me and the CEO of Company. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.
 
This Agreement shall be effective as of __December 29_, 2014.


Employee:
I have read, understand, and Accept this agreement and have been given the
opportunity to Review it with independent legal counsel.


/s/ Thomas Wessel
(Signature)
By: ___Thomas C. Wessel________________


Address: _______________________________
Company: Flex Pharma, Inc.
Accepted and agreed:
/s/ Robert Hadfield
(Signature)
By: __Rob Hadfield_____________________________


Title: __General Counsel______________________
Address: __________________________














--------------------------------------------------------------------------------







Exhibit A
INVENTIONS
1.    Prior Inventions Disclosure. The following is a complete list of all Prior
Inventions (as provided in Subsection 2.2 of the attached Employee Confidential
Information and Inventions Assignment Agreement, defined herein as the
“Agreement”):
ý    None
o    See immediately below:
 
 
 
 
 
 
 
 
 
 



    
    

















--------------------------------------------------------------------------------






Exhibit C
ADEA DISCLOSURE


As you have been informed, Flex Pharma Inc. (along with its affiliates, the
“Company”) is terminating your employment as part of a job elimination or
reorganization at the Company. The Company is offering employees who have been
laid off as part of this job elimination or reorganization the opportunity to
receive certain severance benefits (“Severance Benefits”) as part of a group
termination program (“Program”) in exchange for, among other things, the
affected employee’s agreement to release any and all claims he or she may have
against the Company and related persons and entities. The terms of this offer as
it applies to you are described in the attached Separation Agreement and Release
(the “Separation Agreement”).
The federal Age Discrimination in Employment Act (the “ADEA”) requires that when
an employee who is 40 or more years of age is provided certain benefits and
asked to sign a release in connection with a group employment termination
program, the employee must be provided with certain information. Consistent with
this, the Company is providing that information to you.


1.
Eligibility: All Company employees who have been provided with the Separation
Agreement as part of the Program are eligible for Severance Benefits. The
Company determined which employees would be selected for layoff based on the
Company’s assessment of its future business needs and the extent to which
employees’ job duties, abilities and skill sets matched the Company’s future
business needs.



2.
Time Limits for Decisions Concerning the Severance Benefits: As set forth in the
attached Agreement, you have at least forty-five (45) days to review and sign
the Agreement and return it to Lauren Mastrocola at lmastrocola@flex-pharma.com.
You will have seven (7) days after you sign the Agreement to change your mind
and revoke it; if you do not do so, the Agreement will be effective on the
eighth day after you sign the Agreement.



3.
Listing of Persons Selected and Not Selected: Under the ADEA, some laid off
employees are entitled to certain information about other persons selected for
the Program and thus offered Severance Benefits and those who were not selected
and thus not offered Severance Benefits. The information to be provided covers
persons in the “decisional unit.” The decisional unit is the portion of the
Company’s organization from which the Company decided who would be selected for
the Program, and thus offered Severance Benefits, and who would not be selected
for the Program. In this case, the decisional unit is Flex Pharma Inc. The
following lists the ages and job titles of all employees in the decisional unit,
identifying those who were and were not selected for the Program.



This list is current as of the date it is provided to you.





--------------------------------------------------------------------------------





Job Title
Age
Selected for Program
Not Selected for Program
VP, Research and Translational Development
48
 
X
Associate Director Clincial Operations
38
X
 
CFO
48
 
X
Office Manager
61
X
 
Director, Finance and Accounting/Controller
33
 
X
SVP Corporate Communications and Investor Relations
51
X
 
Chief Medical Officer
62
X
 
VP, Corporate Development and Program Management
44
X
 
Sr. Clincal Project Manager
41
X
 
Executive Assistant
62
X
 
Manager, Finance and Accounting
33
 
X
Senior Director, Pharmaceutical Development and Quality
60
X
 
Manager Finance and Accounting
29
 
X
President and CEO
60
 
X
VP, Marketing
41
X
 
VP Clincial Operations
48
X
 
EA to CEO & SVP, IR
33
 
X
VP, Marketing
41
X
 






